Citation Nr: 0007286	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-04 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a program of vocational rehabilitation under 
the provisions and conditions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1978, and from March 1986 to March 1989.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 decision of a Counseling 
Psychologist (CP) and a November 1997 decision of Vocational 
Rehabilitation and Counseling (VR&C) Officer of the VR&C 
Division of the Winston-Salem, North Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

The Board notes that subsequent to his notification of the 
decision of the RO in this matter the veteran submitted a 
notice of disagreement, dated in February 1998.  In his 
notice of disagreement he requested that he be scheduled for 
a hearing, and he requested an administrative review.

A statement of the case was issued in February 1998.  The 
veteran perfected his appeal through the submission of a VAF-
9 together with several statements in April 1998.  On his 
VAF-9 he indicated that he did not desire a hearing before 
the Board.  There is, however, no indication within the 
record that he affirmatively canceled his earlier request for 
a local hearing.  There is also no indication that such 
hearing occurred.  The claims folder contains an envelope 
marked hearing tapes, however, there is no date on this 
envelope and the tapes contained therein are also undated.  
As the claims folder contains no supplemental statement of 
the case discussing hearing testimony, the Board must assume 
that these tapes are of an earlier hearing conducted on an 
unrelated issue in October 1994.

The Board concludes that the veteran should be offered the 
opportunity to present evidence at a local RO hearing, as per 
his request in his February 1998 notice of disagreement.  The 
Board further notes that the March 1998 statement of the case 
references sick leave statements submitted by the veteran in 
conjunction with the adjudication of an earlier claim for an 
increased rating for headaches.  As the veteran's current 
claim involves a contention that his headache disability 
interferes with his current employment, the Board finds that 
further information regarding his use of sick and annual 
leave would be helpful.

Therefore, this claim is REMANDED, to the RO for the 
following:

1.  The RO should contact the veteran and 
ask him if he still desires to present 
testimony at a local RO hearing.  If such 
is the case, he should be scheduled for a 
hearing.

2.  The RO should request, from the 
veteran's employer, official records 
regarding his use of sick and annual 
leave for the period from May 1996 to the 
present.

Upon completion of the above described items the RO should 
review the veteran's claim.  If the determination remains 
adverse the RO should provide the veteran and his 
representative a supplemental statement of the case and 
adequate time to respond.  The claim should then be returned 
to the RO for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




